Citation Nr: 1639753	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  09-33 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a disability manifested by headaches to include pain over the left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Berry, Counsel

INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in April 2012.  A transcript of the hearing is of record.

The Board remanded this matter in August 2012 and August 2015 for further evidentiary development.  The Appeals Management Center (AMC) continued the denial of the claim as reflected in the November 2015 supplemental statement of the case and this matter was returned to the Board for further appellate consideration.

The Board observes that the Veteran has consistently reported symptoms of left eye pain and headaches with respect to the issue of service connection for a left eye disorder.  For purposes of clarity, the Board has recharacterized the issue as entitlement to service connection for a disability manifested by headaches to include pain over the left eye.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was provided with a VA examination and medical opinion in September 2015.  The VA examiner determined that the Veteran's current headaches are less likely than not related to his in-service complaints of left eye pain or any event/exposure/incident/condition during military service.  She explained that while the Veteran did have documented in-service complaints of left eye pain in the associated temporal and frontal areas in January 1970, this was a transient life event without sequelae.  She observed that the Veteran was sent for evaluation of this condition in January 1970 with no identified source, and, by the time he was evaluated on January 6, 1970 his symptoms were already noted to be improving.  The examiner determined that complete resolution of this problem was confirmed by the Veteran in the February 1970 separation physical questionnaire where he denied any "frequent or server headache" or "eye trouble."  The medical evidence of record shows that the Veteran complained of headaches post-service from April 1978 to the present.  See VA treatment records dated in April 1978, December 2002, February 2004, November 2004, August 2006, December 2006, September 2008, and March 2011 and private treatment records dated in June 1982, August 1987, September 1987, and July 2006.  The examiner did not discuss the relevant post-service medical evidence as part of her opinion.  Furthermore, the examiner did not address the Veteran's credible lay statements that the headaches began during service with continuous or recurrent symptoms since discharge from service.  Thus, the Veteran should be provided with another VA examination and medical opinion.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination by a neurologist or other appropriate medical specialist with respect to the Veteran's service connection claim for a disability manifested by headaches to include pain over the left eye.  The claims file and a copy of this remand must be made available to the examiner for review and the examination report should reflect that the claims file was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion on whether it is at least as likely as not (i.e., a fifty percent or greater probability) the Veteran has a current diagnosis of a disorder manifested by headaches to include pain over the left eye that had its onset during active military service or is otherwise related to active military service to include the documented in-service complaints of left eye pain and in the associated temporal and frontal areas in January 1970 or any other incident in service.

The examiner must provide an explanation for all conclusions reached.  As part of his or her explanation, the examiner must discuss the Veteran's lay statements of continuous or recurrent headaches to include pain over the left eye since service.  See October 2008 correspondence and April 2012 Hearing Transcript at 11.  The examiner must also discuss the post-service medical evidence of record that document complaints of headaches to include (but not limited to) VA treatment records dated in April 1978, December 2002, February 2004, November 2004, August 2006, December 2006, September 2008, and March 2011 and private treatment records dated in June 1982, August 1987, September 1987, and July 2006.  

2. Upon completion of the foregoing, readjudicate the Veteran's claim based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MIO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




